NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                     Submitted July 22, 2010
                                      Decided July 22, 2010      

                                             Before

                             FRANK H. EASTERBROOK, Chief Judge

                             RICHARD A. POSNER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 09‐3864

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Eastern District of Wisconsin.

       v.                                             No. 08‐CR‐288

JOHN A. ANTHONY,                                      Lynn Adelman,
     Defendant‐Appellant.                             Judge.

                                           O R D E R

        When police officers responded to a call of shots fired, a woman in the crowd
pointed them to John Anthony, and a patdown revealed a gun in his pants pocket.  A
custodial search then revealed 5.46 grams of crack in his other pocket.  Anthony pleaded
guilty to being a felon in possession of a firearm, 18 U.S.C. § 922(g)(1), and to possessing
crack with intent to distribute, 21 U.S.C. § 841(a)(1).  The district court sentenced him as a
career offender, see U.S.S.G. § 4B1.1, but went below the guidelines range of 188 to 235
months and imposed a sentence of 126 months’ imprisonment.  Anthony filed a notice of
appeal.  But he does not wish to withdraw his guilty plea, and appointed counsel cannot
No. 09‐3864                                                                                Page 2

find a basis to challenge the sentence and seeks permission to withdraw.  See Anders v.
California, 386 U.S. 738 (1967); United States v. Knox, 287 F.3d 667, 670‐71 (7th Cir. 2002). 
Anthony has not commented on counsel’s motion even though he was invited to do so.  See
CIR. R. 51(b).  We limit our review to the issues identified by counsel in her facially adequate
brief.  United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

        Counsel notes that there is no question that the guidelines range was properly
calculated and that Anthony’s below‐guidelines sentence is entitled to a presumption of
reasonableness.  See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Jackson, 598
F.3d 340, 345 (7th Cir. 2010); United States v. Wallace, 531 F.3d 504, 507 (7th Cir. 2008). 
Counsel considers whether Anthony could overcome that presumption by arguing that the
district court failed to adequately consider the sentencing factors in 18 U.S.C. § 3553(a).  See 
United States v. Singleton, 588 F.3d 497, 500‐01 (7th Cir. 2009).  Counsel concludes, however,
that any such challenge would be frivolous.  Here, the district court credited Anthony’s
asserted mitigating factors to some extent, acknowledging the relatively minor nature of
offenses that led to his designation as a career offender, his positive educational and
parenting traits, and his family’s efforts at cooperating with the government.  The court
concluded, however, that an even lower sentence was not warranted because of the serious
nature of the crimes (Anthony was intoxicated while carrying a gun in a volatile area) and
Anthony’s history of violence (his criminal history included convictions for assault, resisting
the police, and smashing his ex‐girlfriend’s car).  The court’s careful consideration of the
factors in § 3553(a) leaves Anthony no basis for an appeal.  See United States v. Scott, 555 F.3d
605, 610 (7th Cir.), cert. denied, 130 S. Ct. 341 (2009).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.